DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 7-6-21 has been entered.  Claims 28-29, 32-35 and 40-47 have been amended.  Claim 31 has been canceled.  Claims 48-49 have been added.  Claims 28-30, 32-37 and 40-49 are pending.

Election/Restrictions
Since claim 35 has been amended to depend from claim 29 and reads on a method of delivering a nucleic acid of interest to an oligodendrocyte, claim 35 and its dependent claims 36-37 and 46-47 will be examined.  Claims 35-37 and 46-47 are NOT interpreted as a method of treating a disorder associated with oligodendrocyte dysfunction in a mammalian subject.
Newly submitted claim 48 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 48 reads on “wherein contacting occurs in vitro”, which is the subject matter of the non-elected group I.  Applicant elected group II in the response filed on 3-22-21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 48 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 28-30, 32-37 and 40-49 and pending.  Claims 28-30, 32-37, 40-47 and 49 and a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject (in vivo), and species SEQ ID No. 2 are under consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection under 35 U.S.C. 101 has been withdrawn.  Paragraph [0153] of the specification describes “the vectors are useful to express a polypeptide or nucleic acid that provides a beneficial effect to oligodendrocytes, e.g., to promote growth and/or differentiation of oligodendrocytes”.  Therefore, a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject (in vivo), or the nucleic acid of interest is delivered to central nervous system (CNS) via various administration routes is considered to have patentable utility.  It is noted that the claims are NOT interpreted as a method of delivering a nucleic acid of interest to an oligodendrocyte or to CNS in a mammalian subject to treat a disorder associated with oligodendrocyte dysfunction in vivo.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s amendment filed on 7-6-21 necessitates this new ground of rejection.
The phrase “an AAv vector genome comprising or encoding a nucleic acid of interest encapsulated by an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4, that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons” in lines 4-8 of claim 28 is considered new matter.  Applicant cites paragraphs 7, 38, 40, 152, 158, Example 3 and Table 2 of the specification as support for the amendment.  Examiner cannot find support in the specification for the phrase “that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons”.  The specification fails to provide support for the preferential tropism for oligodendrocyte as compared to microglia.  Thus, the phrase set forth above is considered new matter.  Claims 40-41 and 49 depend from claim 28.  
The phrase “an AAv vector genome comprising or encoding a nucleic acid of interest encapsulated by an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4, that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons” in lines 6-10 of claim 29 is considered new matter.  Applicant cites paragraphs 7, 38, 40, 152, 158, Example 3 and Table 2 of the specification as support for the amendment.  Examiner cannot find support in the specification for the phrase microglia and neurons”.  The specification fails to provide support for the preferential tropism for oligodendrocyte as compared to microglia.  Thus, the phrase set forth above is considered new matter.  Claims 30, 32-33, 35-37, 42-43 and 46-47 depend from claim 29.  
The phrase “an AAv vector genome comprising or encoding a nucleic acid of interest encapsulated by an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4, that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons” in lines 6-10 of claim 34 is considered new matter.  Applicant cites paragraphs 7, 38, 40, 152, 158, Example 3 and Table 2 of the specification as support for the amendment.  Examiner cannot find support in the specification for the phrase “that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons”.  The specification fails to provide support for the preferential tropism for oligodendrocyte as compared to microglia.  Thus, the phrase set forth above is considered new matter.  Claims 44-45 depend from claim 34.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 28-30, 33-34 and 40-45 remain rejected, newly amended claims 35-37 and 46-47 are rejected and newly added claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for intravenous administration of the disclosed clone BNP61 to a rat and clone BNP61 exhibits the ability to cross the 6-OHDA compromised blood-brain barrier in vivo, does not reasonably provide enablement for delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject by administering an AAV particle or a pharmaceutical formulation comprising the AAV particle to a mammalian subject via various administration routes, or intravenously administering an AAV particle comprising the claimed AAV capsid protein comprising an amino acid sequence at least 96% identical to one of SEQ ID NO. 2-4 or a pharmaceutical formulation comprising the AAV particle to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Official Action mailed on 4-27-21.  Applicant's arguments filed 7-6-21 have been fully considered but they are not persuasive.
Claims 28-29 and 34 have been amended to recite an AAv vector genome comprising or encoding a nucleic acid of interest encapsulated by an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4, that exhibits a preferential tropism for oligodendrocytes as compared to astrocytes, microglia and neurons.  Claim 35 has been amended to depend from claim 29 and reads on a method of delivering a nucleic acid of interest to an oligodendrocyte, wherein the subject has a disorder associated with oligodendrocyte dysfunction.  Claim 36 specifies the disorder associated with oligodendrocyte dysfunction is a demyelinating 
Applicant argues that claims have been amended to include the limitation “an AAV capsid comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4’ and further the AAV capsid “exhibits a preferential tropism for oligodendrocytes as compared to astrocyte, microglial and neurons”.  The specification described the use of in vitro experiments performed in primary oligodendrocyte cultures to confirm the activity of a capsid protein to confer preferential tropism for oligodendrocytes to an AAV particle, and in vivo experiments performed in rat and mice, where systemic administration of the AAV is performed and biodistribution of a reporter gene expressed from the AAV is analyzed.  These methods can be used to both show crossing of the blood-brain barrier and also preferential tropism for oligodendrocyte of the invention by methods which are not undue (remarks, p. 11-12).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 4-27-21 and the following reasons.
It is noted that the sequence of SEQ ID No. 2 has 737 amino acid residues and 96% identity to SEQ ID No.2 constitutes about 30 amino acid residue difference from the amino acid sequence of SEQ ID No. 2, which is even broader than the original 25 or fewer amino acids are substituted, deleted and/or inserted.  The claims read on intravenously administering an AAV particle comprising the claimed AAV capsid protein comprising an amino acid sequence at least 96% identical to one of SEQ ID No. 2-4, or having 25 or fewer amino acid mutation (substitution, deletion and/or insertion) as compared to SEQ ID NO. 2-4 or a pharmaceutical 
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence at the time of the invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  The specification only discloses in these two week post treatment rats, substantial gene expression was found in oligodendrocytes and some neurons within the 6-OHDA treated striatum.  After intravenous administration, this novel AAV clone exhibits the ability to cross the 6-OHDA compromised blood-brain barrier, but not the intact blood-brain barrier ([0233], Example 2, p. 63).  The specification fails to provide adequate guidance and evidence for whether the claimed AAV capsid mutant proteins having 25 or fewer amino acid that are substituted, deleted and/or inserted as compared to the amino acid sequence of SEQ ID No. 2, 3 

Applicant argues that claim 28 specifies “contacting oligodendrocytes” and the aspects of the rejection does not apply to claim 28 and its dependent claims. Claim 29 has been amended to specifiy administering to the central nervous system (CNS) of the subject to thereby obviate the rejection.  Claims 33 and 34 specify intravenous administration and that the subject has a compromised blood-brain barrier, indicated enabled by the Examiner in a rat model system (Remarks, p. 12).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 4-27-21 and the following reasons.
in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  
It appears that there are several challenges facing naked DNA or viral delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence 
Regarding claims 33 and 34 specifying intravenous administration and that the subject has a compromised blood-brain barrier, as discussed above, different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence at the time of the invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  The specification only discloses in these two week post treatment rats, substantial gene expression was found in oligodendrocytes and some neurons within the 6-OHDA treated striatum.  After intravenous administration, this novel AAV clone exhibits the ability to cross the 6-OHDA compromised blood-brain barrier, but not the intact blood-brain barrier ([0233], Example 2, p. 63).  The specification fails to provide adequate guidance and evidence for whether the claimed AAV capsid mutant proteins having 25 or fewer amino acid that are substituted, deleted and/or inserted as compared to the amino acid sequence of SEQ ID No. 2, 3 or 4, or the claims AAV capsid mutant proteins having at least 96% identity to one of SEQ ID No. 2-4 would be able to deliver a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject via intravenous administration of the AAV particle.  There is no evidence of record that demonstrates delivery of a nucleic acid of interest to an area of the CNS bordering a compromised blood brain barrier in a mammalian subject by intravenous administration of an AAV particle having the claimed AAV capsid mutant protein other than the disclosed BNP61 clone.  Although one skilled in the art know the in vitro and in vivo experiments to test the tropism of the AAV particle, however, as discussed above, protein function was unpredictable . 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632